i. ·- - ...•




                                  UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                        WESTERN DIVISION

                                               NO. 5:19-CR-04-lBO             !FILED
                                                                              ON
                                                                                       j 01EN   COURT
                                                                                   -3 ~ · :i.o2D bf.S
                                                                                                            ·

                                                                                  Peter A. Moore, Jr., Clet'k-
                                                                                  US District Court        · ·
               UNITED STATES OF AMERICA                  )                      · Eastern District of NC
                                                         )
                                 vs.                     ).         SECOND SUPERSEDING
                                                         )          INDICTMENT
                                                         )
               RAUL AYALA, JR.
                                                         )

                     The Grand J riry charges that:

                                                  COUNT ONE

                                        (Production of Child Pornography)

                     Beginning on or about November 19, 2016, and continuing to on or about May-

               31, 2018, in the Eastern District of North Carolina and elsewhere, the defendant,

           RAUL AYALA, JR., did knowingly employ, use, persuade, induce, entice and coerce,

           and did ·knowingly attempt to employ, use, persuade, induce, entice and coerce, a

           minor, Minor-I, to engage in sexually explicit conduct for the purpose of producing

           visual depictions of such conduct. The visual depictions were actually transported.

           and transmitted using any means and facility of interstate or foreign commerce, and

           in or affecting interstate or foreign commerce; all. in violation of Title 18, United

           States Code, Sections 2251(a) and (e).



                                       [Remainder of page intentionally left blank]




                       Case 5:19-cr-00004-BO Document 52 Filed 03/05/20 Page 1 of 5
                                     COUNT TWO

                           (Production of Child Pornography)

       Beginning on or about June 16, 2017, and continuing to on or about May 31,

 2018, in the Eastern District of North Carolina and elsewhere, the defendant, RAUL

 AYALA, JR., did knowingly employ, use, persuade, induce, entice and coerce, and did

 knowingly attempt to employ, use, persuade, induce, entice and coerce, a minor,

 Minor-I, to engage in sexually exp'licit conduct for the purpose of producing visual

 depictions of such conduct. The visual depictions were produced using materials that

 had been mailed, shipped, and transported in interstate and foreign commerce; all in

 violation of Title 18, United States Code, Sections 2251(a) and (e).

                                   COUNT THREE

                           (Possession of Child Pornography)

       From a date unknown, but beginning by at least .on or about June 16, 2017,

 and continuing to on or about May 31, 2018, in the Eastern District of North Carolina

 and elsewhere, RAUL AYALA, JR., the defendant herein, did knowingly possess at

 least one matter which contains any visual depiction; that had been shipped and

 transported using any means and facility of interstate and foreign commerce, and

· that had been shipped and transported in and ,affecting interstate and foreign

 commerce, and that was produced using materials which had been mailed and

' shipped and transported using any means and _facility of interstate and foreign

 commerce, including by computer, the production of such visual depiction involved

 the use of a minor engaging in sexually explicit conduct, and such visual depiction



         Case 5:19-cr-00004-BO Document 52 Filed 03/05/20 Page 2 of 5
     was of such conduct; to wit: videos and still images depicting minors and

     prepubescent children who had not attained 12 years of age engaging in sexually

     explicit conduct including but not limited to actual and simulated oral, vaginal, and

     anal intercourse, masturbation, and the lascivious exhibition of the genitals and

     pubic area, all in violation of Title 18, United States Code, Section 2252(a)(4)(B).




                         · [Remainder of page intentionally left blank]

,,




                                                          .   '




              Case 5:19-cr-00004-BO Document 52 Filed 03/05/20 Page 3 of 5
                               FORFEITURE NOTICE

       The named defendant is hereby given notice that all of the defendant's interest

in all property specified herein is subject to forfeiture.

    . Upon conviction of one or more of the offenses set forth in Counts One through

Three above, RAUL AYALA, JR., the defendant herein, shall forfeit to the United

State, pursuant to Title 18, United States Code, 2253(a):

       (1) any visual depiction or book, magazine, periodical, film, videotape, or other

matter which contains any such visual depiction, which was produced, transported,

mailed, shipped, or received in violation of the offense(s);

       (2) any property, real or personal, constituting or traceable to gross profits or

other proceeds obtained from the offense(s); and

       (3) any property, real or personal, used or intended to be used to commit or to

promote the commission of said offense(s) or any property traceable to such property.

      The forfeitable property includes, but is not limited to:

              1.       HGST T57SAF-100 (S/N:6P070RXE), 1TB Hard Disk Drive;
              2.       Western Digital WD3200 (S/N:WX61A4324011), 320GB Hard
                   1   Disk Drive;
              3.       Western Digital Scorpio Black (S/N:WXKIA5054372), 250GB
                       Hard Disk Drive;
             4.        Seagate Barracuda(S/N:5JV8EQMS), 80GB Hard Disk Drive;
             5.        Western Digital WDl0EZEX (S/N:WCC6Y4ZVSOUK), 1TB Hard
                       Disk Drive;
             6.        Seagate Momentous (S/N:5NH0ZFP1), 80GB Hard Disk Drive;
        ,.    7.       Western Digital WD3200BEKX (S/N:WXB1A344892), 320GB
                                                       1
                       Hard Disk Drive;
              8.       Dell Inspiron 15 Laptop (S/N:3RG9712) with Western Digital
                       WDIOJPVX (S/N:WX41A64DKH6S), 1TB Hard Disk Drive;




         Case 5:19-cr-00004-BO Document 52 Filed 03/05/20 Page 4 of 5
,;   ,.   ,   ..


                         If any ,of the above-described forfeitable property, as a result of any act or

                   omission of the defendant --

                          (1) cannot be located upon the exercise of due diligence;

                         (2) has been transferred or sold to, or deposited with, a third party;
                                                                                         \




                         (3) has been placed beyond the jurisdiction of the court;

                         (4) has been substantially diminished in value; or

                         (5) has been commingled with 1other property which cannot be subdivided

                         without difficulty;

                   it is the intent ofthe·United States, pursuant to Title 18, United States Code, Section

                   853(p), through 18 U.S.C. Sections 2253 or 1467, whichever may be applicable, to

                   seek forfeiture of any other property of said defendant up to the value of the above

                   forfeitable property.



                                                           A TRUE BILL
                                                                     __.......----..




                                                           Date:

                   ROBERT J. HIGDON, JR.
                   United States Attorney



                   ~~~~~-/-en_
                   Assistant United States Attorney




                            Case 5:19-cr-00004-BO Document 52 Filed 03/05/20 Page 5 of 5
